UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13G (Amendment No. 31)* Under the Securities Exchange Act of 1934 NIKE, Inc. (Name of Issuer) Class B Common Stock (Title of Class of Securities) (CUSIP Number) December 31, 2012 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [] Rule 13d-1(b) [] Rule 13d-1(c) [ X ] Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person's initial filing form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in prior cover page. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). 1. Name of Reporting Person Philip H. Knight 2. N/A 3. SEC Use Only 4. Citizenship of Place of Organization U.S. Citizen 5. Sole Voting Power 6. Shared Voting Power -0- 7. Sole Dispositive Power 8. Shared Dispositive Power -0- 9. Aggregate Amount Beneficially Owned by Reporting Person 133,067,770 shares of Class A Common Stock convertible at any time on request of the shareholder on a share for share basis to Class B Common Stock and 15,480 shares of Class B Common Stock. 10. The Aggregate Amount in Row 9 excludes: 260,896 shares of Class A Common Stock held directly by Mr. Knight's wife; 2,028,176 shares of Class B Common Stock held by Oak Hill Strategic Partners, L.P., a limited partnership in which a company owned by Mr. Knight is a limited partner; 2,487,608 shares of Class B Common Stock held by Cardinal Investment Sub I L.P., a limited partnership in which trusts are held by Mr. Knight’s children as limited partners; and 2,880,290 shares of Class B Common Stock held by the Knight Foundation, a charitable foundation in which Mr. Knight and his wife are directors. 11. Percent of Class Represented by Amount in Row 9 is 15.68% of Class B Common Stock (assumes a conversion of 133,067,770 shares of Class A Common Stock into equal number of shares of Class B Common Stock). 12. Type of Reporting Person IN Item 1(a) Name of Issuer: NIKE, Inc. Item 1(b) Address of Issuer's Principal Executive Offices: One Bowerman Drive Beaverton, Oregon97005-6453 Item 2(a) Name of Person Filing: Philip H. Knight Item 2(b) Address of Principal Business Office: One Bowerman Drive Beaverton, Oregon97005-6453 Item 2(c) Citizenship: U.S. Item 2(d) Title of Class of Securities: Class B Common Stock Item 2(e) CUSIP Number: Item 3 NOT APPLICABLE Item 4 Ownership (a) Amount beneficially owned: 133,083,250 shares (b) Percent of Class: 15.68% (c) Number of shares as to which such person has: (i)sole power to vote or to direct the vote:133,083,250 (ii)shared power to vote or to direct the vote: -0- (iii)sole power to dispose or to direct the disposition of:133,083,250 (iv)shared power to dispose or to direct the disposition of: -0- Item 5 Ownership of Five Percent or Less of a Class NOT APPLICABLE Item 6 Ownership of More than Five Percent on Behalf of Another Person NOT APPLICABLE Item 7 Identification and Classification of the Subsidiary which Acquired the Security Being Reported on by the Parent Holding Company or Control Person NOT APPLICABLE Item 8 Identification and Classification of Members of the Group NOT APPLICABLE Item 9 Notice of Dissolution of Group NOT APPLICABLE Item 10 Certification NOT APPLICABLE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. February 12, 2013 /s/ John F. Coburn III John F. Coburn III on behalf of Philip H. Knight Pursuant to Power of Attorney
